J-S64031/15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: RELINQUISHMENT OF: J.R.                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

APPEAL OF: D.S.G., FATHER                        No. 1158 MDA 2015


                  Appeal from the Order entered June 9, 2015,
         in the Court of Common Pleas of Lackawanna County, Orphans’
                           Court, at No(s): 2015-00028

BEFORE: FORD ELLIOTT, P.J.E., WECHT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED JANUARY 12, 2016

        Appellant, D.S.G. (“Father”), appeals from the decree entered in the

Court of Common Pleas of Lackawanna County, involuntarily terminating the

parental rights of Father to J.R. (“Child”) (born in November of 2013) and

changing Child’s permanency goal to adoption under Section 6351 of the

Juvenile Act, 42 Pa.C.S. § 6351.1 We affirm.

        In February of 2013, Child came into the care of the Lackawanna

County Office of Youth and Family Service (“OYFS”) due to Mother’s mental

health concerns and lack of suitable housing for her family.   At that time,

Father was incarcerated due to his conviction for burglary and theft by

unlawful taking.     Father remains incarcerated at the Madison Correctional

Facility in Florida and his minimum release date is in 2017.



*
    Former Justice specially assigned to the Superior Court.
1
   On April 22, 2015, C.R. (“Mother”) voluntarily terminated her parental
rights to Child.
J-S64031/15


     On February 11, 2014, the trial court adjudicated Child dependent.

Child was placed in the care of J.L. and J.L. (“Foster Parents”), who adopted

Child’s half-sister in December of 2014.    OYFS set a permanency plan for

Father.    Father’s permanency plan goals were as follows: to complete

parenting classes while incarcerated; to continue to be available for court

proceedings; and to update OYFS with any placement changes while he was

incarcerated.   Father’s goals for when he was released from incarceration

were to obtain employment and suitable housing, as well as bond with Child.

     On March 27, 2015, OYFS filed a petition to involuntarily terminate

Father’s parental rights and to change Child’s permanency goal to adoption.

On June 4, 2015, the trial court held a hearing on the termination petition.

At the hearing, Megan Sporer, an OYFS caseworker, and Father testified.

Father participated by telephone from the Madison Correctional Institution

and was represented by counsel. On June 5, 2015, the trial court entered a

decree involuntarily terminating Father’s parental rights to Child and

changing Child’s permanency goal to adoption.

     On July 2, 2015, Father timely filed a notice of appeal, along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). Father raises the following issues.

          Whether the trial court erred as a matter of law and/or
          manifestly abused its discretion in determining [OYFS]
          sustained its burden of proving the termination of Father’s
          parental rights is warranted under Sections 2511(a)(1)
          and/or 2511(a)(2) of the Adoption Act?

                                     -2-
J-S64031/15



         Even if this Court concludes [OYFS] established statutory
         grounds for the termination of Father’s parental rights,
         whether the trial court nevertheless erred as a ma[t]ter of
         law and/or manifestly abused its discretion in determining
         [OYFS] sustained its additional burden of proving the
         termination of parental rights is in the best interest of the
         Child?

Father’s Brief at 5.2

      Our standard of review regarding orders terminating parental rights is

as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that we would give to a jury verdict.
         We must employ a broad, comprehensive review of the
         record in order to determine whether the trial court’s
         decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806.      We have previously stated: “The standard of clear and


2
  Father did not challenge the goal change to adoption in his statement of
questions involved. See In re J.K., 825 A.2d 1277, 1280 n.4 (Pa. Super.
2003) (citing Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), for
proposition that issues not included in the statement of questions involved
are waived). We conclude that Father has waived any challenge to Child’s
goal change to adoption.

                                     -3-
J-S64031/15


convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” In re J.L.C. &

J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

      “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”    In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted). “If competent evidence supports the [trial]

court’s findings, [then] we will affirm even if the record could also support

the opposite result.”    In re T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003)

(citation omitted). Additionally, this Court “need only agree with [the trial

court’s] decision as to any one subsection in order to affirm the termination

of parental rights.” In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

      In terminating Father’s parental rights, the trial court relied upon

Sections 2511(a)(1), (2), and (b) of the Adoption Act which provide as

follows:

           (a) General Rule.—The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of at
              least six months immediately preceding the filing of the
              petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused or
              failed to perform parental duties.

                                      -4-
J-S64031/15



           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                *    *       *

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)-(b).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:

           To satisfy the requirements of section 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties. In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights

                                    -5-
J-S64031/15


           may be terminated pursuant to Section 2511(a)(1) if
           the parent either demonstrates a settled purpose of
           relinquishing parental claim to a child or fails to
           perform parental duties.

           Once the evidence establishes a failure to perform
           parental duties or a settled purpose of relinquishing
           parental rights, the court must engage in three lines
           of inquiry: (1) the parent’s explanation for his or her
           conduct; (2) the post-abandonment contact between
           parent and child; and (3) consideration of the effect
           of termination of parental rights on the child
           pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).

     Regarding the definition of “parental duties,” this Court has stated:

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.        A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this court has held that the parental obligation
           is a positive duty which requires affirmative
           performance.

           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.

           Because a child needs more than a benefactor,
           parental duty requires that a parent exert himself to
           take and maintain a place of importance in the
           child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his or her ability, even in difficult
        circumstances.     A parent must utilize all available

                                    -6-
J-S64031/15


         resources to preserve the parental relationship, and must
         exercise reasonable firmness in resisting obstacles placed
         in the path of maintaining the parent-child relationship.
         Parental rights are not preserved by waiting for a more
         suitable or convenient time to perform one’s parental
         responsibilities while others provide the child with . . . her
         physical and emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      With respect to Section 2511(a)(2), the “grounds for termination [of

parental rights] due to parental incapacity that cannot be remedied are not

limited to affirmative misconduct[; t]o the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. In

re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002) (citations omitted).

Nevertheless, parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. Id. at 340.

            The fundamental test in termination of the parents’
         rights was long ago cited in In re Geiger, 459 Pa. 636,
         331 A.2d 172 (1975). There, the Pennsylvania Supreme
         Court announced that pursuant to . . . section 2511(a)(2)
         of the Adoption Act, the petitioner for involuntary
         termination must prove (1) repeated and continued
         incapacity, abuse, neglect or refusal; (2) that such
         incapacity, abuse, neglect or refusal caused the child to be
         without essential parental care, control or subsistence; and
         (3) that the causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied.

In re Lilley, 719 A.2d 327, 330 (Pa. Super. 1998) (citation omitted).

      Parental duty requires “that the parent act affirmatively with [a] good

faith interest and effort, and not yield to every problem, in order to maintain

the parent-child relationship to the best of his or her ability, even in difficult

                                      -7-
J-S64031/15


circumstances.” In re E.M., 908 A.2d 297, 306 (Pa. Super. 2006) (citation

omitted).

     On appeal, Father argues that the trial court erred in terminating his

parental rights to Child pursuant to Section 2511(a)(1). Father’s Brief at 9.

Father argues that due to Child’s age, “there was no way of communicating

directly with Child either by telephone or mail,” and that the “physical

distance separating Father and Child made visitation unfeasible.” Id. With

regard to a parent’s incarceration, in In re S.P., our Supreme Court

reiterated the standard of analysis pursuant to Section 2511(a)(1) for

abandonment and added as follows:

        [a]pplying [In re McCray, 331 A.2d 652 (Pa. 1975),] the
        provision for termination of parental rights based upon
        abandonment, now codified as § 2511(a)(1), we noted
        that a parent “has an affirmative duty to love, protect and
        support his child and to make an effort to maintain
        communication and association with that child.” Id. at
        655. We observed that the father’s incarceration made his
        performance of this duty “more difficult.” Id.

                                 *    *    *

            [A] parent’s absence and/or failure to support due to
            incarceration is not conclusive on the issue of
            abandonment. Nevertheless, we are not willing to
            completely toll a parent’s responsibilities during his
            or her incarceration.       Rather, we must inquire
            whether the parent has utilized those resources at
            his or her command while in prison in continuing a
            close relationship with the child. Where the parent
            does not exercise reasonable firmness in declining to
            yield to obstacles, his other rights may be forfeited.




                                     -8-
J-S64031/15


In re S.P., 47 A.3d 817, 828 (Pa. 2012) (citation omitted).           Further, the

Supreme    Court   stated,    “incarceration   neither   compels   nor    precludes

termination” of parental rights. Id. (citation omitted).

      The trial court found that during the six months prior to the filing of

the termination petition, Father demonstrated a settled purposed of

relinquishing his parental claim to Child or failed to perform parental duties.

Trial Ct. Op., 7/31/15, at 4. Father was incarcerated since before Child was

born. Id. Moreover, the trial court found that Father failed to enroll in a

parenting class until approximately a year after incarceration, but the prison

cancelled that class.   Id.

      At the hearing, Ms. Sporer testified that Father registered for one

parenting class, but the class was cancelled. N.T., 6/4/15, at 13.             She

further testified that he did not register for any other parenting class while

incarcerated.   Id. at 13-14.     Ms. Sporer testified that Father maintained

contact with OYFS throughout his incarceration.          Id. at 26.      Ms. Sporer

testified that Father’s parental rights to Child should be terminated, and that

termination of Father’s parental rights is in the best interest of Child. Id. at

15.

      The record reveals that the trial court took into consideration that

Father has been incarcerated since before Child’s birth. The trial court found

that Father failed to perform his parental duties by not completing his

permanency plan. Trial Ct. Op. at 7. Moreover, the trial court found that

                                       -9-
J-S64031/15


“there is no guarantee that Father will follow through with the permanency

plan when he is released,” and “[C]hild needs permanency in his life now.”

Id. at 4.     We stated in In re Z.P., a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.P., 994 A.2d 1108, 1125 (Pa. Super.

2010) (citation omitted). Rather, “a parent’s basic constitutional right to the

custody and rearing of his . . . child is converted, upon the failure to fulfill

his . . . parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe

environment.”      In re B., N.M., 856 A.2d at 856.            Consequently, Father’s

issue on appeal lacks merit, and we find no abuse of discretion in the trial

court’s evaluation of Section 2511(a)(1) with respect to Father.

      Father also argues that the trial court erred in concluding that OYFS

established termination of Father’s parental rights under Section 2511(a)(2).

Father’s Brief at 11. Father failed to support his arguments with regard to

the issues that are preserved for our review with any citation either to the

record or legal authority.      Pursuant to Pa.R.A.P. 2119(a), “The argument

shall be divided into as many parts as there are questions to be argued . . .

followed by such discussion and citation of authorities as are deemed

pertinent.” In addition, Rule 2119(b) provides, “Citations of authorities must

set forth the principle for which they are cited.” “Appellate arguments which

fail to adhere to these rules may be considered waived, and arguments

                                         - 10 -
J-S64031/15


which are not appropriately developed are waived.              Arguments not

appropriately developed include those where the party has failed to cite any

authority in support of a contention.”    Lackner v. Glosser, 892 A.2d 21,

29-30 (Pa. Super. 2006) (citations omitted).

      Despite our finding of waiver, we would have held that the trial court’s

decision to terminate Father’s parental rights under Section 2511(a)(2) is

supported by competent evidence in the record. See Trial Ct. Op. at 5-6.

Accordingly, we would have concluded that the trial court’s determinations

regarding Section 2511(a)(2) are supported by sufficient, competent

evidence in the record.

      Father argues he “seeks a chance to be united with Child upon his

release from prison.” Father’s Brief at 13. The trial court must also consider

how terminating Father’s parental rights would affect the needs and welfare

of Child pursuant to 23 Pa.C.S. § 2511(b). Pursuant to Section 2511(b), the

trial court’s inquiry is specifically directed to a consideration of “whether

termination of parental rights would best serve the developmental, physical

and emotional needs . . . of the child.” In re C.M.S., 884 A.2d 1284, 1286-

87 (Pa. Super. 2005) (citations omitted). “Intangibles such as love, comfort,

security, and stability are involved in the inquiry into [the] needs and

welfare of the child.”    Id. at 1287 (citation omitted).   We have instructed

that the “court must also discern the nature and status of the parent-child




                                     - 11 -
J-S64031/15


bond, with utmost attention to the effect on the child of permanently

severing that bond.” Id. (citation omitted).

         The trial court found it is in Child’s best interest to terminate Father’s

parental rights:

            Father never has had any physical or verbal contact with
            [C]hild. Father and [C]hild never had a relationship. It is
            not [C]hild’s fault that Father has been incarcerated prior
            to [C]hild even being born. It is imperative that [C]hild
            has a permanent residence. There is no guarantee that
            Father will follow through any requirements set forth by
            OYFS. More importantly, Father has a minimum release
            date of 2017, which would leave [C]hild without a
            permanency until 2017 or longer depending on how long it
            would take Father to complete the OYFS objectives.
            [C]hild has been placed with [Foster Parents] since
            November of 2013, who are able to provide proper care for
            [C]hild’s [n]eurofibromatosis. Additionally, [C]hild’s half–
            sister has already been adopted by [Foster Parents].
            [C]hild and Child’s half-sister have a loving relationship.

Trial Ct. Op. at 6.

         Ms. Sporer testified that Father has never had physical contact with

Child and has only seen Child in photographs.          N.T. 6/4/15, at 12.     She

testified that Father has never attempted to speak to Child. Id. Ms. Sporer

testified that Father and Child do not have any bond. Id.         Ms. Sporer also

testified that Father sent Child some photographs of himself and letters to

Child.     Id.   Furthermore, Ms. Sporer testified that terminating Father’s

parental rights is in the best interest of Child. Id. at 8.

         Ms. Sporer testified that Child’s placement with Foster Parents is safe

and appropriate, and Foster Parents are trained to care for Child’s

                                       - 12 -
J-S64031/15


neurofibromatosis. Id. at 8, 38. Ms. Sporer testified that Child and Child’s

half-sister have “a very loving and affectionate bond,” and that “they’re very

much happy to be together.” Id. at 37-38.

      In the instant case, on the issue of bonding, our review of the record

reveals no evidence of a bond between Father and Child.       The trial court

found, “Father has no bond whatsoever with [C]hild,” and Father “has never

had any physical contact with [C]hild nor has he ever spoken to [C]hild.”

Trial Court Op. at 4. We have stated, “In cases where there is no evidence

of any bond between the parent and child, it is reasonable to infer that no

bond exists.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008). We

find that the competent evidence in the record supports the trial court’s

determination that terminating Father’s parental rights pursuant to Section

2511(b) serves Child’s best interest. See In re M.G., 855 A.2d at 73-74.

      After a careful review, we affirm the decree terminating Father’s

parental rights on the basis of Section 2511(a)(1), (2), and (b) of the

Adoption Act and changing Child’s permanency goal to adoption.

      Decree affirmed.

      This decision was reached prior to January 4, 2016 with Judge Wecht’s

participation.




                                    - 13 -
J-S64031/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/12/2016




                          - 14 -